Citation Nr: 1518638	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-24 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION


The Veteran served on active duty from July 1973 to July 1976 and from March 1987 to March 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  A rating decision dated in November 2007 denied the Veteran's service connection for sleep apnea and the Veteran did not appeal this decision within the required time period.

2.  Evidence associated with the claims file since the November 2007 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for sleep apnea.

3.  The evidence is at least in equipoise with respect to whether the Veteran's sleep apnea had its onset during active military service.  


CONCLUSIONS OF LAW

1.  The November 2007 rating decision that denied the Veteran's claim of entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the November 2007 rating decision is new and material and the claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) and (c) (2014).

3.  Resolving any reasonable doubt in the Veteran's favor, sleep apnea was incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

The Veteran originally filed a service connection claim for sleep apnea in May 2006.  A rating decision dated in September 2006 denied the Veteran's claim on the basis that the medical evidence of record did not show that sleep apnea had been clinically diagnosed.  The Veteran did not submit a notice of disagreement with this decision.  The Veteran requested that the RO reconsider its decision in September 2007 as he was clinically diagnosed with sleep apnea.  A rating decision dated in November 2007 denied the Veteran's service connection claim as the evidence did not show that the Veteran's current sleep apnea was incurred in or aggravated by military service.  The relevant evidence of record at the time of the November 2007 rating decision consisted of service treatment records, VA treatment records, private treatment records, a VA general examination dated in June 2006 and lay statements from the Veteran.  The RO did not receive a disagreement with the rating decision from the Veteran within the required time period.  Therefore, the November 2007 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.1103 (2014).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran submitted another service connection claim for sleep apnea in April 2011.  The relevant evidence of record received since the November 2007 rating decision includes VA treatment records, a VA examination report dated in May 2011 and lay statements from the Veteran and his wife.  The evidence received since November 2007 rating decision is new in that it was not of record at the time of that decision.  The Veteran and his wife provided lay statements asserting that the Veteran had symptoms of sleep apnea in service with continuous or recurrent symptoms since service.  As the new evidence indicates that the Veteran has sleep apnea that may be related to service, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Such evidence is so significant that it must be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for sleep apnea is reopened.

III.  Criteria and Analysis of Service Connection Claim

The Veteran contends that his sleep apnea had its onset during active military service.  Specifically, he asserts that he experienced snoring, gulping for air and daytime fatigue during service with continuous symptoms since service. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for sleep apnea, the evidence must show that the Veteran has a current diagnosis of the claimed disability.  A February 2009 VA treatment record shows that the Veteran was diagnosed with severe obstructive sleep apnea based on the results of a sleep study test.  Accordingly, the Veteran has a current diagnosis of the claimed disability.

A review of the Veteran's service treatment shows that he complained of snoring with some occasional excessive daytime somnolence and involuntarily falling asleep in April 1989.  A sleep study conducted in April 1989 revealed that he had nocturnal myoclonus with no evidence of sleep apnea.  The Veteran reported in July 1989 that his wife says he still snore svery loudly and he has episodes of apena .  Thus, there is evidence that the Veteran had a sleep disorder in service. 

Literature states that sleep apnea is defined as one or more episodes of apnea

With respect to the issue of whether the Veteran's sleep apnea is related to service, the record contains a negative opinion.  A VA examiner in October 2009 provided the opinion that the Veteran's sleep apnea is less likely than not related to events that occurred in military service as the Veteran had a negative sleep study in 1989 while in service.  The Board finds that this opinion is of low probative value as the examiner did not address whether it was likely that the Veteran's sleep discuss the credible lay statements of symptoms in service with continuous symptoms since service.  

The Veteran contends that the current literature noe supports that the Veteran had sleep apnea in service.  He cited literature from the National Institute of Health that defines sleep apnea as a disorder in which you have one or more pauses in breathing or shallow breaths while you sleep.  The Veteran has not submitted this evidence to the evidence to VA and it is not associated with the claims file.  However, a simple internet search revealed the literature cited by the Veteran during the hearing.  See cite weblink.  

The evidence of record shows that the Veteran and his wife contend that he has had continuous symptoms of sleep apnea, such as snoring, gulping for air and daytime fatigue, since active military service.  The Veteran and his wife are competent and credible to report the onset and recurrent or persistent nature of his symptoms of sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The Board has determined that there is nothing in the record that contradicts the assertions of continuous symptoms of sleep apnea since discharge from service or indicates that these statements are not credible.  

In light of the foregoing, the Board finds the evidence to be in relative equipoise in showing that the Veteran's current sleep apnea as likely as not had its onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's sleep apnea is related to active military service.  Accordingly, entitlement to service connection for sleep apnea is warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for sleep apnea is reopened.

Entitlement to service connection for sleep apnea is granted.





______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


